OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SR. WOLF
EN LA CUAL CON-CURRE EL JUEZ ASOCIADO SR. DEL TORO.
Aunque el Juez Asociado Sr. del Toro y el que suscribe fuimos de parecer de que debía revocarse la sentencia, las razones que tenemos para dicha revocación son distintas de las expresadas por la mayoría del tribunal y asimismo disen-timos de la resolución de la corte absolviendo al acusado.
*681En primer lugar tenemos nn concepto distinto de los he-chos que fueron sometidos a la consideración de la corte sen-tenciadora. No solamente existe en los autos una exposición, del caso, sino también un pliego de excepciones. En el pliego de excepciones aparecen hechos que fueron sometidos al ju-rado que “no se incluyeron en la exposición. No vemos por qué el Fiscal o el juez no insistieron en que todos los hechos fueran incluidos en la exposición aun cuando se iiubiera pre-parado un pliego de excepciones por separado. Tanto la exposición del caso como el pliego de excepciones deben ser considerados por este tribunal para llegar a conocer los ver-daderos hechos del juicio.
La relación de hechos muestra que Fidel Ortiz, el acusado, a las cinco de la mañana del día 12 de diciembre de 1913, pasó dos monedas falsas de cincuenta centavos cada una a los denunciantes que eran dos vendedores de gallinas, después de haberles ofrecido pagar primeramente con un billete de cinco dólares. Al ser confrontado el acusado con los hombres, recogió las dos monedas de cincuenta centavos y devol-vió las compras. Enrique Maldonado, de doce años de edad, era testigo de la acusación. Dijo en el interrogatorio directo que estuvo por la tienda del acusado vendiendo periódicos; que el acusado estaba sentado en la puérta y llamó al tes-tig’o para comprarle dos periódicos diciéndole el acusado a su dependiente que le diera un vellón al muchacho, manifes-tando el dependiente que no tenía, y que entonces el acusado trajo medio peso del cajón del establecimiento y se lo dió al muchacho el cual devolvió la vuelta. Al otro día el padre del muchacho descubrió que la moneda era falsa y el testigo se fué a buscar al acusado a quien por fin encontró; que el acusado le devolvió los cincuenta centavos.
Repreguntado el testigo manifestó que fué el dependiente y no el 'acusado el que le dió el medio dólar. A nuevas pre-guntas del Fiscal el testigo dijo que el medio peso se lo en-tregó el dependiente por orden del acusado, y que fué el depen-diente quien le devolvió el dinero. Repreguntado de nuevo *682repitió el testigo que fué el dependiente quien le devolvió el dinero.
Aparece además del pliego de excepciones, que un oficial de la policía hizo una investigación acerca del suceso rela-tado por el muchacho vendedor de periódicos. El oficial de la policía declaró que algunos días antes de la entrega de los dos medios pesos falsos, fué donde el acusado y le pre-guntó cómo era que él le había dado el medio peso falso al muchacho de los periódicos, contestando el acusado que estaba dispuesto a recoger el medio peso; que el acusado entonces se quedó con el medio peso y devolvió el cambio que se le dió; que estos hechos ocurrieron unos veinte y cinco días con anterioridad a cuando se pasáron los dos. medios pesos falsos.
.Se formuló objeción a toda la declaración del policía. Era una declaración importante y esencial respecto al hecho de si el acusado pasó a sabiendas la moneda. Quizás si en él examen de repreguntas podría haberse demostrado que parte de dicha declaración era impertinente, pero no se hicie-ron repreguntas probablemente porque el acusado confiaba en la objeción y excepción que había formulado. Gomo era una declaración importante y esencial cuya admisión se basó en una teoría errónea y únicamente con motivo del ofreci-miento que se hizo de probar el mal carácter del acusado, el Juez Sr. del Toro y el que suscribe creemos que la objeción y excepción fueron formuladas debidamente y que la sen-tencia debe ser revocada. Entendemos que es una cues-tión clara que la declaración del policía fué admitida no para probar el conocimiento o intención del acusado al pasar los dos medios pesos falsos por lo cual se le juzgaba, ni siquiera con el fin de acreditar que el acusado a sabiendas tenía en su poder una moneda de igual clase a las que pasó a los denun-ciantes. Convenimos con el apelante en que éste es el me-dio de probar el carácter de un acusado y por tanto que la prueba fué erróneamente admitida.
*683Por otra parte estamos asimismo convencidos de que el caso debió haberse devuelto a la corte inferior para la cele-bración de nn nuevo juicio. La revocación en este caso se fundó al parecer en la falta de prueba si bien se comenta el error al cual hemos hecho referencia. Dejando a un lado las excepciones, la cuestión que ha sido sometida a este tribunal es si hubo prueba suficiente ante el jurado para decla-rar culpable al acusado, y por tanto como el hecho de pasar las monedas falsas ha sido admitido por el apelante, queda únicamente la cuestión de si hubo prueba suficiente en los autos que permitiera al jurado decir que el acusado pasó las dos monedas sabiendo que eran falsificadas.
Bin causas por pasar o poner en circulación monedas fal-sas es pertinente el probar por la relación que tienen con las cuestiones de scienter o conocimiento del delito y de la inten-ción criminal, que el acusado en la fecha en qué realizó el acto que se le imputa o antes o después de la misma, tenía en su poder otras monedas falsas de la clase o semejantes a las pasadas o puestas en circulación. 11 Cyc., 318. Nota monográfica al caso de People v. Molyneux, 62 L. R. A., 257; Commonwealth v. Price, 10 Gray, 472, 71 A. D., 668; State v. Williams, 45 A. D., 741; Reed v. State, 15 Ohio, 222-23; 7 Ruling Case Law, 919. Wharton’s Criminal Evidence, tomo 1, párrafo 35.
Ifin la opinión de la mayoría se acepta que la moneda falsa de cincuenta centavos quedó en posesión del acusado después que se le habían devuelto al muchacho de los perió-dicos los cincuenta centavos.
Después que se admite el hecho de haber recibido un hombre una moneda falsa de cincuenta centavos y se le en-cuentra luego pasando otras dos monedas falsas de cincuenta centavos, el jurado tiene derecho a deducir que él tenía cono-cimiento de que eran falsas. Dice la opinión de la mayoría: “Eesolver que por el mero hecho de haber un dependiente pagado una vez una moneda falsa del cajón del estableci-miento de cualquier comerciante bien acreditado y que des-*684pués fue devuelta y aceptada por el dueño es suficiente para probar el conocimiento del delito e intención criminal por parte de este último en un proceso seguido por poner en circulación una moneda falsificada en el. curso de una negocia-ción subsiguiente, sería establecer un precedente muy perju-dicial y pernicioso.” Pero aun admitiendo los hechos como los concibe la corte, algo más aparecía do los autos, a saber, fue el acusado quedó en posesión del medio peso falso y que más tarde pasó él dos medios pesos falsificados. Estas mone-das que fueron pasadas últimamente eran precisamente de la misma clase que la primer moneda que se pasó. Si una de ellas no era la misma moneda que la pasada originalmente para dar al acusado el beneficio de la duda, era una circuns-tancia muy digna de ser tenida en cuenta el becbo de que den-tro de veinte y cinco días estuviera el acusado en posesión de tres medios pesos falsos, sin saber que ninguno de ellos era falso. Considerando solamente esa prueba y salvo el error, la corte tendría el derecho de someter la cuestión del cono-cimiento del delito al jurado. Sin embargo, algo más apa-recía de los autos o sea la declaración del policía que bemos transcrito, la cual tendía a acreditar que el dependiente dió el medio peso falso al muchacho por orden del acusado y que al preguntarse al acusado por qué había hecho eso, dijo que estaba dispuesto a volver a recibir la moneda.
Desde cualquier aspecto que se considere el caso, la cues-'tión de scienter, o conocimiento del delito, era una cuestión para el jurado. La acción de este tribunal, según el .criterio de los jueces disidentes, penetró en las atribuciones del ju-rado. Este tribunal quizás tiene facultad para investigar los hechos y convencerse de que el veredicto o sentencia no es el resultado de pasión, prejuicio o parcialidad, de confor-midad con la jurisprudencia uniforme de esta corte. Sin embargo, raras veces se ejercita -dicha facultad. En verdad que en este caso en la opinión no se trata de decir que el vere-dicto y sentencia fueron consecuencia de algún elemento inde-bido- pero se dice que la.prueba es insuficiente. No creo que *685la legislatura al dar facultad a esta corte para examinar los hechos con el fin de conocer los errores fundamentales tuvo la intención de que la corte debía ordinariamente substituirse al jurado.
En el caso de El Pueblo v. Cofresí, resuelto por este tribunal en julio 9, 1915, indicó el tribunal que por lo general puede confiarse en que el jurado en Puerto Rico condena a un hombre que es culpable de un delito, y de igual modo puede tenerse confianza de que absuelve al acusado si es ino-cente. La actitud de las cortés de apelación en tratar de dejar sin efecto el veredicto del jurado en casos más o menos parecidos puede observarse en la jurisprudencia general y particularmente en los casos de The People v. Verenesenecockockhoff, 129 Cal. 497; State v. Marren, 107 Pac., 1,000-01; The People v. Sutton, 17 D. P. R., 343; State v. Brown, 113 Pac.. 783; People v. Muhly, 114 Pac., 1017. Ad quaes-tionem facti non respondent judices, ad quaestionem legis non respondent juratores.
• La resolución de la corte también supone necesariamente que no podía haber obtenido el G-obierno ninguna otra prueba, o que los errores alegados no pudieron haberse aclarado en un nuevo juicio.
Estoy autorizado para expresar que el Juez Asociado Sr. del Toro está de acuerdo con esta opinión disidente.